DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 17-28, in the reply filed on 8/3/2021 is acknowledged. Applicant’s response is incomplete, as the election of species requirement was not addressed. Nevertheless, claims 17-28 are examined.	
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2021. Please note that upon indication of allowability of the apparatus claims, any withdrawn process claim including all of the limitations of an allowable apparatus claim will be rejoined and examined for patentability.
Claim Objections
Claims 20-28 are objected to because of the following informalities:  claims 20, 21, 22, 23, 26 and 28 appear to be missing a period at the end of the sentence.  
In claim 25, it appears “each of the frame has” should read --the frame has--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Berg (US5383652).
Van Den Berg reads on the claims as follows (refer to the embodiment of Figs. 9-17 and the drawing below):

    PNG
    media_image1.png
    536
    885
    media_image1.png
    Greyscale

Claim 17. A system for handling a rotor and a stator of a rotary machine (see “generators” and “alternators” in col. 1, lns. 5-16), comprising: 
a frame (104) adapted to rest on a horizontal surface (i.e. floor), 
a parallel pair of tracks (142) adapted to rest on the horizontal surface and extend away from the frame; and 
1 to carry the stator.
Claim 18. A system according to claim 17 wherein the frame comprises: 
a spaced pair of parallel crossbeams (cb1, cb2), and four upright legs (L1, L2, L3, L4) supporting the pair of crossbeams.
Claim 19. A system according to claim 18 wherein the pair of tracks are connected to the frame. See Fig. 17.
Claim 20. A system according to claim 19 wherein the frame has a parallel pair of struts (S1, S2) connected to a lower portion of the upright legs, a first adjacent pair (L1, L2) of the upright legs being spanned by one (S1) of the pair of struts, the other one (S2) of the pair of struts spanning a second adjacent pair (L3, L4) of the upright legs, the pair of crossbeams being transverse to the pair of struts

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg in view of Del Faro (US3055420).
Van Den Berg reads on the claims as follows (limitations not disclosed by Van Den Berg are crossed out, below):
Claim 21. A system according to claim 17 wherein the frame has a parallel pair of struts (S3, S4) and wherein each of the pair of tracks 
Regarding claim 21, Van Den Berg discloses the claimed invention, except for the tracks being J-shaped. Having reviewed the present application, the examiner did not find any indication of the shape of the track being critical to the invention, or providing some unexpected benefit. On the contrary, in the penultimate paragraph of the specification, various alternative track shapes are mentioned, suggesting that any desired shape may be used. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose any desired track shape, such as J-shaped, as a matter of engineering design choice. Please consider the J-shaped track shown in Fig. 1 of Del Faro. Although the invention of Del faro and Van Den Berg are in different fields of art, both references are related in part to the concept of moving a first body, having wheels, along a track. Del Faro shows that J-shaped tracks are known, and therefore one of ordinary skill in the art would have found such a track shape obvious, when selecting among known track shapes.
Allowable Subject Matter
Claims 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is an intended use recitation. The apparatus is deemed capable of carrying the stator as claimed.